



Exhibit 10.1




Dynamic Materials Corporation 2006 Stock Incentive Plan
(Approved by stockholders on September 21, 2006)
As amended by
Amendment No. 1 dated March 11, 2013
(Effective upon May 23, 2013stockholder approval)
and
Amendment No. 2
(Effective upon May 12, 2016 stockholder approval)
1)
ESTABLISHMENT, OBJECTIVES AND DURATION.

a)

Establishment of the Plan.  Dynamic Materials Corporation (hereinafter referred
to as the “Company”), hereby establishes an incentive compensation plan to be
known as The “Dynamic Materials Corporation 2006 Stock Incentive Plan”
(hereinafter referred to as the “Plan”).  The Plan permits the granting of
Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares, Performance Units
and Other Stock-Based Awards.  The Plan is effective as of September 21, 2006
(the “Effective Date”), subject to the approval of the Plan by the stockholders
of the Company at the 2006 Annual Meeting.  Definitions of capitalized terms
used in the Plan are contained in the attached Glossary, which is an integral
part of the Plan.

b)

Objectives of the Plan.  The objectives of the Plan are to attract and retain
the best available personnel for positions of substantial responsibility, to
provide additional incentive to Participants and to optimize the profitability
and growth of the Company through incentives that are consistent with the
Company’s goals and that link the personal interests of Participants to those of
the Company’s stockholders.  The Plan is further intended to provide flexibility
to the Company in its ability to motivate, attract, and retain the services of
Participants who make or are expected to make significant contributions to the
Company’s success and to allow Participants to share in the success of the
Company.

c)

Duration of the Plan.  No Award may be granted under the Plan after the day
immediately preceding the tenth (10th) anniversary of the Effective Date, or
such earlier date as the Board shall determine.  The Plan will remain in effect
with respect to outstanding Awards until no Awards remain outstanding.

2)

Administration of the Plan.

a)

The Committee.  The Plan shall be administered by the Compensation Committee of
the Board or such other committee (the “Committee”) as the Board shall select
consisting of two (2) or more members of the Board each of whom is intended to
be a “non-employee director” within the meaning of Rule 16b-3 (or any successor
rule) of the Exchange Act, an “outside director” under regulations promulgated
under Section 162(m) of the Code, and an “independent director” under the NASDAQ
Marketplace Rules.  The members of the Committee shall be appointed from time to
time by, and shall serve at the discretion of, the Board.






--------------------------------------------------------------------------------





b)

Authority of the Committee.  Subject to Applicable Laws and the provisions of
the Plan (including any other powers given to the Committee hereunder), and
except as otherwise provided by the Board, the Committee shall have full and
final authority in its discretion to take all actions determined by the
Committee to be necessary in the administration of the Plan, including, without
limitation, discretion to:

i)

select the Employees, Directors and Consultants to whom Awards may from time to
time be granted hereunder;

ii)

determine whether and to what extent Awards are granted hereunder;

iii)

determine the size and types of Awards granted hereunder;

iv)

approve forms of Award Agreement for use under the Plan;

v)

determine the terms and conditions of any Award granted hereunder;

vi)

establish performance goals for any Performance Period and determine whether
such goals were satisfied;

vii)

amend the terms of any outstanding Award granted under the Plan, provided that,
except as otherwise provided in Section 18, no such amendment shall reduce the
Exercise Price of outstanding Options or the grant price of outstanding SARs
without the approval of the stockholders of the Company, and provided further,
that any amendment that would adversely affect the Participant’s rights under an
outstanding Award shall not be made without the Participant’s written consent;

viii)

construe and interpret the terms of the Plan and any Award Agreement entered
into under the Plan, and to decide all questions of fact arising in its
application; and

ix)

take such other action, not inconsistent with the terms of the Plan, as the
Committee deems appropriate.

As permitted by Applicable Laws, the Committee may delegate its authority as
identified herein, including the power and authority to make Awards to
Participants who are not “insiders” subject to Section 16(b) of the Exchange
Act, pursuant to such conditions and limitations as the Committee may establish.
c)

Effect of Committee’s Decision.  All decisions, determinations and
interpretations of the Committee shall be final, binding and conclusive on all
persons, including the Company, its Subsidiaries, its stockholders, Employees,
Directors, Consultants and their estates and beneficiaries.

3)

SHARES SUBJECT TO THE PLAN; EFFECT OF GRANTS; INDIVIDUAL LIMITS.



2



--------------------------------------------------------------------------------





a)

Number of Shares Available for Grants. Subject to adjustment as provided in
Section 18 hereof, the maximum number of Shares that may be issued pursuant to
Awards under the Plan shall be 2,617,500. The Shares to be issued pursuant to
the Awards may be authorized but unissued Shares or treasury Shares.

b)

Individual Limits.  Subject to adjustment as provided in Section 18 hereof, the
following rules shall apply with respect to Awards:

i)

Options and SARs:  The maximum of Shares to which Options and SARs may be
granted in any 36-month period to any one Participant shall be 425,000 Shares.
If the Options are Incentive Stock Options, the maximum aggregate number of
Shares that may be granted with respect thereto in any 12-month to any one
Participant shall be 150,000 Shares.

ii)

Restricted Stock, Restricted Stock Units, Performance Shares and Other
Stock-Based Awards:  The maximum aggregate number of Shares of Restricted Stock
and Shares with respect to which Restricted Stock Units, Performance Shares and
Other Stock-Based Awards may be granted in any 36-month period to any one
Participant shall be 425,000 Shares.

iii)

Performance Units:  The maximum aggregate compensation that can be paid pursuant
to Performance Units awarded in any one fiscal year to any one Participant shall
be $5,000,000 or a number of Shares having an aggregate Fair Market Value not in
excess of such amount.

c)

Availability of Shares. To the extent that an Award under the Plan is canceled,
expired, forfeited, settled in cash, settled by issuance of fewer Shares than
the number underlying the Award, or otherwise terminated without delivery of
shares to the Participant, the Shares retained or returned to the Company will
again be counted for purposes of determining the maximum number of Shares
available for award under the Plan under Section 3(a).

4)

ELIGIBILITY AND PARTICIPATION.

a)

Eligibility.  Persons eligible to participate in the Plan include all Employees,
Directors and Consultants.

b)

Actual Participation.  Subject to the provisions of the Plan, the Committee may,
from time to time, select from all eligible Employees, Directors and
Consultants, those to whom Awards shall be granted and shall determine the
nature and amount of each Award.  The Committee may establish additional terms,
conditions, rules or procedures to accommodate the rules or laws of applicable
foreign jurisdictions and to afford Participants favorable treatment under such
laws; provided, however, that no Award shall be granted under any such
additional terms, conditions, rules or procedures with terms or conditions which
are inconsistent with the provisions of the Plan.

5)

TYPES OF AWARDS.

a)

Type of Awards.  Awards under the Plan may be in the form of Options (both
Nonqualified Stock



3



--------------------------------------------------------------------------------





Options and/or Incentive Stock Options), SARs, Restricted Stock, Restricted
Stock Units, Performance Shares, Performance Units and Other Stock-Based Awards.
b)

Designation of Award.  Each Award shall be designated in the Award Agreement.

6)

OPTIONS.

a)

Grant of Options.  Subject to the terms and provisions of the Plan, Options may
be granted to Participants in such number and upon such terms, and at any time
and from time to time, as shall be determined by the Committee.

b)

Award Agreement.  Each Option grant shall be evidenced by an Award Agreement
that shall specify the Exercise Price, the duration of the Option, the number of
Shares to which the Option pertains, and such other provisions as the Committee
shall determine including, but not limited to, the Option vesting schedule,
repurchase provisions, rights of first refusal, forfeiture provisions, form of
payment (cash, Shares, or other consideration) upon settlement of the Award, and
payment contingencies.  The Award Agreement also shall specify whether the
Option is intended to be an Incentive Stock Option or a Nonqualified Stock

Option.  Options that are intended to be Incentive Stock Options shall be
subject to the limitations set forth in Section 422 of the Code.
c)

Exercise Price.  Except for Options adjusted pursuant to Section 18 herein, and
replacement Options granted in connection with a merger, acquisition,
reorganization or similar transaction, the Exercise Price for each grant of an
Option shall not be less than one hundred percent (100%) of the Fair Market
Value of a Share on the date the Option is granted.  However, in the case of an
Incentive Stock Option granted to a Participant who, at the time the Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Subsidiary, the Exercise Price for
each grant of an Option shall not be less than one hundred ten percent (110%) of
the Fair Market Value of a Share on the date the Option is granted.

d)

Term of Options.  The term of an Option granted under the Plan shall be
determined by the Committee, in its sole discretion; provided, however, that
such term shall not exceed ten (10) years.  However, in the case of an Incentive
Stock Option granted to a Participant who, at the time the Option is granted,
owns stock representing more than ten percent (10%) of the voting power of all
classes of stock of the Company or any Subsidiary, the term of the Incentive
Stock Option shall be five (5) years from the date of grant thereof or such
shorter term as may be provided in the Award Agreement.

e)

Exercise of Options.  Options granted under this Section 6 shall be exercisable
at such times and be subject to such restrictions and conditions as set forth in
the Award Agreement and as the Committee shall in each instance approve, which
need not be the same for each grant or for each Participant; provided, however,
that except as otherwise provided in a Participant’s Award Agreement upon a
termination of employment or pursuant to Section 19 in the event of a Change in
Control or Subsidiary Disposition, no Option may be exercisable prior to one (1)
year from the date of grant.



4



--------------------------------------------------------------------------------





f)

Payments.  Options granted under this Section 6 shall be exercised by the
delivery of a written notice to the Company, setting forth the number of Shares
with respect to which the Option is to be exercised and specifying the method of
the Exercise Price.  The Exercise Price of an Option shall be payable to the
Company: (i) in cash or its equivalent, (ii) by tendering (either actually or
constructively by attestation) Shares having an aggregate Fair Market Value at
the time of exercise equal to the Exercise Price, (iii) in any other manner then
permitted by the Committee, or (iv) by a combination of any of the permitted
methods of payment.  The Committee may limit any method of payment, other than
that specified under (i), for administrative convenience, to comply with
Applicable Laws or otherwise.

g)

Restrictions on Share Transferability.  The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Section 6 as it may deem advisable, including, without
limitation, restrictions under applicable federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such Shares.

h)

Termination of Employment or Service.  Each Participant’s Option Award Agreement
shall set forth the extent to which the Participant shall have the right to
exercise the Option following termination of the Participant’s employment or, if
the Participant is a Director or Consultant, service with the Company and its
Subsidiaries.  Such provisions shall be determined in the sole discretion of the
Committee, need not be uniform among all Options, and may reflect distinctions
based on the reasons for termination of employment or service.

7)

STOCK APPRECIATION RIGHTS.

a)

Grant of SARs.  Subject to the terms and provisions of the Plan, SARs may be
granted to Participants in such amounts and upon such terms, and at any time and
from time to time, as shall be determined by the Committee.  The Committee may
grant Freestanding SARs, Tandem SARs, or any combination of these forms of SAR.

b)

Award Agreement.  Each SAR grant shall be evidenced by an Award Agreement that
shall specify the grant price, the term of the SAR, and such other provisions as
the Committee shall determine.

c)

Grant Price.  The grant price of a Freestanding SAR shall not be less than one
hundred percent (100%) of the Fair Market Value of a Share on the date of grant
of the SAR, and the grant price of a Tandem SAR shall equal the Exercise Price
of the related Option; provided, however, that these limitations shall not apply
to Awards that are adjusted pursuant to Section 18 herein.

d)

Term of SARs.  The term of an SAR granted under the Plan shall be determined by
the Committee, in its sole discretion; provided, however, that such term shall
not exceed ten (10) years.

e)

Exercise of Tandem SARs.  A Tandem SAR may be exercised only with respect to the
Shares for which its related Option is then exercisable.  To the extent
exercisable, Tandem SARs may be exercised for all or part of the Shares subject
to the related Option.  The exercise of all or part of a Tandem SAR shall result
in the forfeiture of the right to purchase a number of Shares under the related
Option equal to the number of Shares with respect to which the SAR is
exercised.  Conversely, upon exercise of all or part of



5



--------------------------------------------------------------------------------





an Option with respect to which a Tandem SAR has been granted, an equivalent
portion of the Tandem SAR shall similarly be forfeited.
Notwithstanding any other provision of the Plan to the contrary, with respect to
a Tandem SAR granted in connection with an ISO: (i) the Tandem SAR shall expire
no later than the expiration of the underlying ISO; (ii) the value of the payout
with respect to the Tandem SAR may be for no more than one hundred percent
(100%) of the difference between the Exercise Price of the underlying ISO and
the Fair Market Value of the Shares subject to the underlying ISO at the time
the Tandem SAR is exercised; and (iii) the Tandem SAR may be exercised only when
the Fair Market Value of the Shares subject to the ISO exceeds the Exercise
Price of the ISO.
f)

Exercise of Freestanding SARs.  Freestanding SARs may be exercised upon whatever
terms and conditions the Committee, in its sole discretion, imposes upon them
and sets forth in the Award Agreement; provided, however, that except as
otherwise provided in a Participant’s Award Agreement upon a termination of
employment or pursuant to Section 19 in the event of a Change in Control or
Subsidiary Disposition, no Freestanding SARs may be exercisable prior to one (1)
year from the date of grant.

g)

Payment of SAR Amount.  Upon exercise of an SAR, a Participant shall be entitled
to receive payment from the Company in an amount determined by multiplying:

i)

the difference between the Fair Market Value of a Share on the date of exercise
over the grant price; by

ii)

the number of Shares with respect to which the SAR is exercised.

At the discretion of the Committee, the payment upon SAR exercise may be in
cash, in Shares of equivalent value, or in some combination thereof.
h)

Termination of Employment or Service.  Each SAR Award Agreement shall set forth
the extent to which the Participant shall have the right to exercise the SAR
following termination of the Participant’s employment or, if the Participant is
a Director or Consultant, service with the Company and its Subsidiaries.  Such
provisions shall be determined in the sole discretion of the Committee, need not
be uniform among all SARs, and may reflect distinctions based on the reasons for
termination of employment or service.

8)

RESTRICTED STOCK.

a)

Grant of Restricted Stock.  Subject to the terms and provisions of the Plan,
Restricted Stock may be granted to Participants in such amounts and upon such
terms, and at any time and from time to time, as shall be determined by the
Committee.

b)

Award Agreement.  Each Restricted Stock grant shall be evidenced by an Award
Agreement that



6



--------------------------------------------------------------------------------





shall specify the Period(s) of Restriction, the number of Shares of Restricted
Stock granted, and such other provisions as the Committee shall determine.
c)

Period of Restriction and Other Restrictions.  Except as otherwise provided in a
Participant’s Award Agreement upon a termination of employment or pursuant to
Section 19 in the event of a Change in Control or Subsidiary Disposition, an
Award of Restricted Stock shall have a minimum Period of Restriction of three
(3) years, which period may, at the discretion of the Committee, lapse on a
pro-rated, graded, or cliff basis (as specified in an Award Agreement);
provided, however, that in the Committee’s sole discretion, up to twenty percent
(20%) of the Shares available for issuance as Full-Value Awards under the Plan
may have a shorter Period of Restriction, but in no case less than one (1)
year.  The Committee shall impose such other conditions and/or restrictions on
any Shares of Restricted Stock granted pursuant to the Plan as it may deem
advisable including, without limitation, a requirement that Participants pay a
stipulated purchase price for each Share of Restricted Stock, a requirement that
the issuance of Shares of Restricted Stock be delayed, restrictions based upon
the achievement of specific performance goals, additional time-based
restrictions, and/or restrictions under Applicable Laws or under the
requirements of any stock exchange or market upon which such Shares are listed
or traded, or holding requirements or sale restrictions placed on the Shares by
the Company upon vesting of such Restricted Stock.  The Company may retain in
its custody any certificate evidencing the Shares of Restricted Stock and place
thereon a legend and institute stop-transfer orders on such Shares, and the
Participant shall be obligated to sign any stock power requested by the Company
relating to the Shares to give effect to the forfeiture provisions of the
Restricted Stock.

d)

Removal of Restrictions.  Subject to Applicable Laws, Restricted Stock shall
become freely transferable by the Participant after the last day of the Period
of Restriction applicable thereto.  Once Restricted Stock is released from the
restrictions, the Participant shall be entitled to receive a certificate
evidencing the Shares.

e)

Voting Rights.  Unless otherwise determined by the Committee and set forth in a
Participant’s Award Agreement, to the extent permitted or required by Applicable
Laws, as determined by the Committee, Participants holding Shares of Restricted
Stock granted hereunder may exercise full voting rights with respect to those
Shares during the Period of Restriction.

f)

Dividends and Other Distributions.  Except as otherwise provided in a
Participant’s Award Agreement, during the Period of Restriction, Participants
holding Shares of Restricted Stock shall receive all regular cash Dividends paid
with respect to all Shares while they are so held, and, except as otherwise
determined by the Committee, all other distributions paid with respect to such
Restricted Stock shall be credited to Participants subject to the same
restrictions on transferability and forfeitability as the Restricted Stock with
respect to which they were paid and paid at such time following full vesting as
are paid the Shares of Restricted Stock with respect to which such distributions
were made.

g)

Termination of Employment or Service.  Each Award Agreement shall set forth the
extent to which the Participant shall have the right to retain unvested
Restricted Stock following termination of the Participant’s employment or, if
the Participant is a Director or Consultant, service with the Company and its
Subsidiaries. Such provisions shall be determined in the sole discretion of the
Committee, need not be uniform among all Awards of Restricted Stock, and may
reflect distinctions based on the reasons for termination of employment or
service.

9)

RESTRICTED STOCK UNITS.



7



--------------------------------------------------------------------------------





a)

Grant of Restricted Stock Units.  Subject to the terms and provisions of the
Plan, Restricted Stock Units may be granted to Participants in such amounts and
upon such terms, and at any time and from time to time, as shall be determined
by the Committee.

b)

Award Agreement.  Each grant of Restricted Stock Units shall be evidenced by an
Award Agreement that shall specify the applicable Period of Restriction, the
number of Restricted Stock Units granted, and such other provisions as the
Committee shall determine.

c)

Value of Restricted Stock Units.  The initial value of a Restricted Stock Unit
shall equal the Fair Market Value of a Share on the date of grant; provided,
however, that this restriction shall not apply to Awards that are adjusted
pursuant to Section 18 herein.

d)

Period of Restriction.  Except as otherwise provided in a Participant’s Award
Agreement upon a termination of employment or pursuant to Section 19 in the
event of a Change in Control or Subsidiary Disposition, an Award of Restricted
Stock Units shall have a minimum Period of Restriction of three (3) years, which
period may, at the discretion of the Committee, lapse on a pro-rated, graded, or
cliff basis; provided, however, that in the Committee’s sole discretion, up to
twenty percent (20%) of the Shares available for issuance as Full-Value Awards
under the Plan may have a shorter Period of Restriction, but in no case less
than one (1) year.

e)

Form and Timing of Payment.  Except as otherwise provided in Section 19 herein
or a Participant’s Award Agreement, payment of Restricted Stock Units shall be
made at a specified settlement date that shall not be earlier than the last day
of the Period of Restriction.  The Committee, in its sole discretion, may pay
earned Restricted Stock Units by delivery of Shares or by payment in cash of an
amount equal to the Fair Market Value of such Shares (or a combination
thereof).  The Committee may provide that settlement of Restricted Stock Units
shall be deferred, on a mandatory basis or at the election of the Participant.

f)

Voting Rights.  A Participant shall have no voting rights with respect to any
Restricted Stock Units granted hereunder.

g)

Termination of Employment or Service.  Each Award Agreement shall set forth the
extent to which the Participant shall have the right to receive a payout
respecting an Award of Restricted Stock Units following termination of the
Participant’s employment or, if the Participant is a Director or Consultant,
service with the Company and its Subsidiaries.  Such provisions shall be
determined in the sole discretion of the Committee, need not be uniform among
all Restricted Stock Units, and may reflect distinctions based on the reasons
for termination of employment or service.

10)

PERFORMANCE SHARES.

a)

Grant of Performance Shares.  Subject to the terms and provisions of the Plan,
Performance Shares may be granted to Participants in such amounts and upon such
terms, and at any time and from time to time, as shall be determined by the
Committee.



8



--------------------------------------------------------------------------------





b)

Award Agreement.  Each grant of Performance Shares shall be evidenced by an
Award Agreement that shall specify the applicable Performance Period(s) and
Performance Measure(s), the number of Performance Shares granted, and such other
provisions as the Committee shall determine; provided, however, that except as
otherwise provided in a Participant’s Award Agreement upon a termination of
employment or pursuant to Section 19 in the event of a Change in Control or
Subsidiary Disposition, in no case shall a Performance Period be for a period of
less than one (1) year.

c)

Value of Performance Shares.  The initial value of a Performance Share shall
equal the Fair Market Value of a Share on the date of grant; provided, however,
that this restriction shall not apply to Awards that are adjusted pursuant to
Section 18 herein.

d)

Form and Timing of Payment.  Except as otherwise provided in Section 19 herein
or a Participant’s Award Agreement, payment of Performance Shares shall be made
at a specified settlement date that shall not be earlier than the last day of
the Performance Period.  The Committee, in its sole discretion, may pay earned
Performance Shares by delivery of Shares or by payment in cash of an amount
equal to the Fair Market Value of such Shares (or a combination thereof).  The
Committee may provide that settlement of Performance Shares shall be deferred,
on a mandatory basis or at the election of the Participant.

e)

Voting Rights.  A Participant shall have no voting rights with respect to any
Performance Shares granted hereunder.

f)

Termination of Employment or Service.  Each Award Agreement shall set forth the
extent to which the Participant shall have the right to receive a payout
respecting an Award of Performance Shares following termination of the
Participant’s employment or, if the Participant is a Consultant, service with
the Company and its Subsidiaries.  Such provisions shall be determined in the
sole discretion of the Committee, need not be uniform among all Participants,
and may reflect distinctions based on the reasons for termination of employment
or service

11)

PERFORMANCE UNITS.

a)

Grant of Performance Units.  Subject to the terms and conditions of the Plan,
Performance Units may be granted to Participants in such amounts and upon such
terms, and at any time and from time to time, as shall be determined by the
Committee.

b)

Award Agreement.  Each grant of Performance Units shall be evidenced by an Award
Agreement that shall specify the number of Performance Units granted, the
Performance Period(s) and Performance Measure(s), the performance goals and such
other provisions as the Committee shall determine; provided, however, that
except as otherwise provided in a Participant’s Award Agreement upon a
termination of employment or pursuant to Section 19 in the event of a Change in
Control or Subsidiary Disposition, in no case shall a Performance Period be for
a period of less than one (1) year.

c)

Value of Performance Units.  The Committee shall set performance goals in its
discretion that, depending on the extent to which they are met, will determine
the number and/or value of Performance Units that will be paid out to the
Participants.



9



--------------------------------------------------------------------------------





d)

Form and Timing of Payment.  Except as otherwise provided in Section 19 herein
or a Participant’s Award Agreement, payment of earned Performance Units shall be
made following the close of the applicable Performance Period.  The Committee,
in its sole discretion, may pay earned Performance Units in cash or in Shares
that have an aggregate Fair Market Value equal to the value of the earned
Performance Units (or a combination thereof).  The Committee may provide that
settlement of Performance Units shall be deferred, on a mandatory basis or at
the election of the Participant.

e)

Voting Rights.  A Participant shall have no voting rights with respect to any
Performance Units granted hereunder.

f)

Termination of Employment or Service.  Each Award Agreement shall set forth the
extent to which the Participant shall have the right to receive a payout
respecting an Award of Performance Units following termination of the
Participant’s employment or, if the Participant is a Consultant, service with
the Company and its Subsidiaries.  Such provisions shall be determined in the
sole discretion of the Committee, need not be uniform among all Performance
Units and may reflect distinctions based on reasons for termination of
employment or service.

12)

OTHER STOCK-BASED AWARDS.

a)

Grant.  The Committee shall have the right to grant other Awards that may
include, without limitation, the grant of Shares based on attainment of
performance goals established by the Committee, the payment of Shares as a bonus
or in lieu of cash based on attainment of performance goals established by the
Committee, and the payment of Shares in lieu of cash under other Company
incentive or bonus programs.

b)

Period of Restriction.  Except as otherwise provided in a Participant’s Award
Agreement upon a termination of employment or pursuant to Section 19 in the
event of a Change in Control or Subsidiary Disposition, Awards granted pursuant
to this Section 12 shall have a minimum Period of Restriction of three (3)
years, which period may, at the discretion of the Committee, lapse on a
pro-rated, graded, or cliff basis (as specified in an Award Agreement);
provided, however, that in the Committee’s sole discretion, up to twenty percent
(20%) of the Shares available for issuance as Full-Value Awards under the Plan
may have a shorter Period of Restriction, but in no case less than one (1)
year.  Notwithstanding the above, an Award of payment Shares in lieu of cash
under other Company incentive or bonus programs shall not be subject to the
minimum Period of Restriction limitations described above.

c)

Payment of Other Stock-Based Awards.  Subject to Section 12(b) hereof, payment
under or settlement of any such Awards shall be made in such manner and at such
times as the Committee may determine.  The Committee may provide that settlement
of Other Stock-Based Awards shall be deferred, on a mandatory basis or at the
election of the Participant.

d)

Termination of Employment or Service.  The Committee shall determine the extent
to which the Participant shall have the right to receive Other Stock-Based
Awards following termination of the Participant’s employment or, if the
Participant is a Director or Consultant, service with the Company and its
Subsidiaries.  Such provisions shall be determined in the sole discretion of the
Committee, such provisions may be included in an agreement entered into with
each Participant, but need not be uniform among all



10



--------------------------------------------------------------------------------





Other Stock-Based Awards, and may reflect distinctions based on the reasons for
termination of employment or service.
13)

DIVIDEND EQUIVALENTS.  At the discretion of the Committee, Awards granted
pursuant to the Plan may provide Participants with the right to receive Dividend
Equivalents, which may be paid currently or credited to an account for the
Participants, and may be settled in cash and/or Shares, as determined by the
Committee in its sole discretion, subject in each case to such terms and
conditions as the Committee shall establish.

14)

PERFORMANCE-BASED EXCEPTION.

a)

The Committee may specify that the attainment of one or more of the Performance
Measures set forth in this Section 14 shall determine the degree of granting,
vesting and/or payout with respect to Awards that the Committee intends will
qualify for the Performance-Based Exception.  The performance goals to be used
for such Awards shall be chosen from among the following performance measures
(the “Performance Measures”): total shareholder return, stock price, net
customer sales, volume, gross profit, gross margin, operating profit, operating
margin, management profit, earnings from continuing operations before income
taxes, earnings from continuing operations, earnings per share from continuing
operations, net operating profit after tax, net earnings, net earnings per
share, return on assets, return on investment, return on equity, return on
invested capital, cost of capital, average capital employed, cash value added,
economic value added, cash flow, cash flow from operations, working capital,
working capital as a percentage of net customer sales, asset growth, asset
turnover, market share, customer satisfaction, and employee satisfaction.  The
targeted level or levels of performance with respect to such Performance
Measures may be established at such levels and on such terms as the Committee
may determine, in its discretion, on a corporate-wide basis or with respect to
one or more business units, divisions, subsidiaries, business segments or
functions, and in either absolute terms or relative to the performance of one or
more comparable companies or an index covering multiple companies.  Awards that
are not intended to qualify for the Performance-Based Exception may be based on
these or such other performance measures as the Committee may determine.

b)

Unless otherwise determined by the Committee, measurement of performance goals
with respect to the Performance Measures above shall exclude the impact of
charges for restructurings, discontinued operations, extraordinary items, and
other unusual or non-recurring items, as well as the cumulative effects of tax
or accounting changes, each as determined in accordance with generally accepted
accounting principles or identified in the Company’s financial statements, notes
to the financial statements, management’s discussion and analysis or other
filings with the SEC.

c)

Performance goals may differ for Awards granted to any one Participant or to
different Participants.

d)

Achievement of performance goals in respect of Awards intended to qualify under
the Performance-Based Exception shall be measured over a Performance Period
specified in the Award Agreement, and the goals shall be established not later
than ninety (90) days after the beginning of the Performance Period or, if less
than ninety (90) days, the number of days which is equal to twenty-five percent
(25%) of the relevant Performance Period applicable to the Award.

e)

The Committee shall have the discretion to adjust the determinations of the
degree of attainment of the pre-established performance goals; provided,
however, that Awards that are designed to qualify for



11



--------------------------------------------------------------------------------





the Performance-Based Exception may not be adjusted upward (the Committee may,
in its discretion, adjust such Awards downward).
15)

TRANSFERABILITY OF AWARDS.  Incentive Stock Options may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution, and shall be
exercisable during a Participant's lifetime only by such Participant.  Other
Awards shall be transferable to the extent provided in the Award Agreement,
except that no Award may be transferred for consideration.

16)

TAXES.  The Company shall have the power and right, prior to the delivery of
Shares pursuant to an Award, to deduct or withhold, or require a participant to
remit to the Company (or a Subsidiary), an amount (in cash or Shares) sufficient
to satisfy any applicable tax withholding requirements applicable to an Award. 
Whenever under the Plan payments are to be made in cash, such payments shall be
net of an amount sufficient to satisfy any applicable tax withholding
requirements.  Subject to such restrictions as the Committee may prescribe, a
Participant may satisfy all or a portion of any tax withholding requirements by
electing to have the Company withhold Shares having a Fair Market Value equal to
the amount to be withheld up to the minimum statutory tax withholding rate (or
such other rate that will not result in a negative accounting impact).

17)

CONDITIONS UPON ISSUANCE OF SHARES.

a)

Shares shall not be issued pursuant to the exercise of an Award unless the
exercise of such Award and the issuance and delivery of such Shares pursuant
thereto shall comply with all Applicable Laws, and shall be further subject to
the approval of counsel for the Company with respect to such compliance.

b)

As a condition to the exercise of an Award, the Company may require the person
exercising such Award to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares if, in the opinion of counsel for
the Company, such a representation is required by any Applicable Laws.

18)

ADJUSTMENTS UPON CHANGES IN CAPITALIZATION.  In the event of any non reciprocal
transaction between the Company and the shareholders of the Company that causes
the per share value of shares underlying an Award to change, such as a stock
dividend, stock split, spin off, rights offering, or recapitalization through a
large, nonrecurring cash dividend, and in the event of any other change in
corporate capitalization, such as a merger, consolidation, any reorganization
(whether or not such reorganization comes within the definition of such term in
Section 368 of the Code) or any partial or complete liquidation of the Company,
in its sole discretion, may cause there to be made an equitable adjustment to
the number and kind shares that may be issued under the Plan, or to any
individual under the Plan, and to the number and kind of shares or other
property subject to and the exercise price (if applicable) of any then
outstanding Awards, and such adjustment shall be conclusive and binding for all
purposes of the Plan.

19)

CHANGE IN CONTROL, CASH-OUT AND TERMINATION OF UNDERWATER OPTIONS/SARS, AND
SUBSIDIARY DISPOSITION.

a)

Change in Control.  Except as otherwise provided in a Participant’s Award
Agreement or pursuant to Section 19(b) hereof, upon the occurrence of a Change
in Control, unless otherwise specifically



12



--------------------------------------------------------------------------------





prohibited under Applicable Laws, or by the rules and regulations of any
governing governmental agencies or national securities exchanges:
i)

any and all outstanding Options and SARs granted hereunder shall become
immediately exercisable unless such Awards are assumed, converted or replaced by
the continuing entity; provided, however, that in the event of a Participant’s
termination of employment without Cause within twenty-four (24) months following
consummation of a Change in Control, any replacement awards shall become
immediately exercisable;

ii)

any Period of Restriction or other restriction imposed on Restricted Stock,
Restricted Stock Units, and Other Stock-Based Awards shall lapse unless such
Awards are assumed, converted or replaced by the continuing entity; provided,
however, that in the event of a Participant’s termination of employment without
Cause within twenty-four (24) months following consummation of a Change in
Control, the Period of Restriction on any replacement awards shall lapse; and

iii)

any and all Performance Shares, Performance Units and other Awards (if
performance-based) shall vest on a pro rata monthly basis, including full credit
for partial months elapsed, and will be paid (A) based on the level of
performance achieved as of the date of the Change in Control, if determinable,
or (B) at the target level, if not determinable.  The amount of the vested Award
may be computed under the following formula:  total Award number of Shares times
(number of full months elapsed in shortest possible vesting period divided by
number of full months in shortest possible vesting period) times percent
performance level achieved immediately prior to the specified effective date of
the Change in Control.

With respect to paragraphs (i) and (ii) of Section 19(a) above, the Award
Agreement may provide that any replacement awards will become immediately
exercisable or any Period of Restriction shall lapse in the event of a
termination of employment by the Participant for “good reason” as such term is
defined in any employment agreement or severance agreement or policy applicable
to such Participant.
b)

Cash-Out and Termination of Underwater Options/SARs.  The Committee may, in its
sole discretion, provide that (i) all outstanding Options and SARs shall be
terminated upon the occurrence of a Change in Control and that each Participant
shall receive, with respect to each Share subject to such Options or SARs, an
amount in cash equal to the excess of the Fair Market Value of a Share
immediately prior to the occurrence of the Change in Control over the Option
Exercise Price or the SAR grant price; and (ii) Options and SARs outstanding as
of the date of the Change in Control may be cancelled and terminated without
payment therefore if the Fair Market Value of a Share as of the date of the
Change in Control is less than the Option Exercise Price or the SAR grant price.

c)

Subsidiary Disposition.  The Committee shall have the authority, exercisable
either in advance of any actual or anticipated Subsidiary Disposition or at the
time of an actual Subsidiary Disposition and either at the time of the grant of
an Award or at any time while an Award remains outstanding, to provide for the
automatic full vesting and exercisability of one or more outstanding unvested
Awards under the Plan and the termination of restrictions on transfer and
repurchase or forfeiture rights on such Awards, in connection with a Subsidiary
Disposition, but only with respect to those Participants who are at the time
engaged primarily in Continuous Service with the Subsidiary involved in such
Subsidiary Disposition.  The Committee also shall have the authority to
condition any such Award vesting and exercisability or release from such
limitations upon the subsequent termination of the affected Participant’s
Continuous Service with that Subsidiary within a specified period following the
effective date of the Subsidiary Disposition.  The Committee may provide that
any Awards so vested or released from such limitations in connection



13



--------------------------------------------------------------------------------





with a Subsidiary Disposition, shall remain fully exercisable until the
expiration or sooner termination of the Award.
20)

AMENDMENT, SUSPENSION OR TERMINATION OF THE PLAN.

a)

Amendment, Modification and Termination.  The Board may at any time and from
time to time, alter, amend, suspend or terminate the Plan in whole or in part;
provided, however, that no amendment that requires stockholder approval in order
for the Plan to continue to comply with the NASDAQ listing standards or any rule
promulgated by the SEC or any securities exchange on which Shares are listed or
any other Applicable Laws shall be effective unless such amendment shall be
approved by the requisite vote of stockholders of the Company entitled to vote
thereon within the time period required under such applicable listing standard
or rule.

b)

Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events.  The Committee may make adjustments in the terms and conditions of, and
the criteria included in, Awards in recognition of unusual or nonrecurring
events (including, without limitation, the events described in Section 18
hereof) affecting the Company or the financial statements of the Company or of
changes in Applicable Laws, regulations, or accounting principles, whenever the
Committee determines that such adjustments are appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan.  With respect to any Awards intended to comply
with the Performance-Based Exception, unless otherwise determined by the
Committee, any such exception shall be specified at such times and in such
manner as will not cause such Awards to fail to qualify under the
Performance-Based Exception.

c)

Awards Previously Granted.  No termination, amendment or modification of the
Plan or of any Award shall adversely affect in any material way any Award
previously granted under the Plan without the written consent of the participant
holding such Award, unless such termination, modification or amendment is
required by Applicable Laws and except as otherwise provided herein.

d)

No Repricing. Except for adjustments made pursuant to Section 18, no amendment
shall reduce the Exercise Price of outstanding Options or the grant price of
outstanding SARs, nor may any outstanding Options or outstanding SARs be
surrendered to the Company as consideration for the grant of new Options or SARs
with a lower Exercise Price or grant price, without the approval of the
stockholders of the Company.

e)

Compliance with the Performance-Based Exception.  If it is intended that an
Award comply with the requirements of the Performance-Based Exception, the
Committee may apply any restrictions it deems appropriate such that the Awards
maintain eligibility for the Performance-Based Exception.  If changes are made
to Code Section 162(m) or regulations promulgated thereunder to permit greater
flexibility with respect to any Award or Awards available under the Plan, the
Committee may, subject to this Section 20, make any adjustments to the Plan
and/or Award Agreements it deems appropriate.

21)

RESERVATION OF SHARES.

a)

The Company, during the term of the Plan, will at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.



14



--------------------------------------------------------------------------------





b)

The inability of the Company to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company’s counsel to be necessary
to the lawful issuance and sale of any Shares hereunder, shall relieve the
Company of any liability in respect of the failure to issue or sell such Shares
as to which such requisite authority shall not have been obtained.

22)

RIGHTS OF PARTICIPANTS.

a)

Continued Service.  The Plan shall not confer upon any Participant any right
with respect to continuation of employment or consulting relationship with the
Company, nor shall it interfere in any way with his or her right or the
Company’s right to terminate his or her employment or consulting relationship at
any time, with or without cause.

b)

Participant.  No Employee, Director or Consultant shall have the right to be
selected to receive an Award under the Plan, or, having been so selected, to be
selected to receive future Awards.

23)

SUCCESSORS.  All obligations of the Company under the Plan and with respect to
Awards shall be binding on any successor to the Company, whether the existence
of such successor is the result of a direct or indirect purchase, merger,
consolidation, or other event, or a sale or disposition of all or substantially
all of the business and/or assets of the Company and references to the "Company"
herein and in any Award agreements shall be deemed to refer to such successors.

24)

LEGAL CONSTRUCTION.

a)

Gender, Number and References.  Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine, the plural shall
include the singular and the singular shall include the plural.  Any reference
in the Plan to a Section of the Plan either in the Plan or any Award agreement
or to an act or code or to any section thereof or rule or regulation thereunder
shall be deemed to refer to such Section of the Plan, act, code, section, rule
or regulation, as may be amended from time to time, or to any successor Section
of the Plan, act, code, section, rule or regulation.

b)

Severability.  In the event any provision of the Plan shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

c)

Requirements of Law.  The granting of Awards and the issuance of Shares or cash
under the Plan shall be subject to all Applicable Laws and to such approvals by
any governmental agencies or national securities exchanges as may be required.

d)

Governing Law.  To the extent not preempted by federal law, the Plan, and all
agreements hereunder, shall be construed in accordance with and governed by the
laws of the State of Delaware, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this Plan
to the substantive law of another jurisdiction.



15



--------------------------------------------------------------------------------





e)

Non-Exclusive Plan.  Neither the adoption of the Plan by the Board nor its
submission to the stockholders of the Company for approval shall be construed as
creating any limitations on the power of the Board or a committee thereof to
adopt such other incentive arrangements as it may deem desirable.

f)

Code Section 409A Compliance.  To the extent applicable, it is intended that
this Plan and any Awards granted hereunder comply with the requirements of
Section 409A of the Code and the regulations and other guidance promulgated
thereunder (“Section 409A”).  Any provision that would cause the Plan or any
Award granted hereunder to fail to satisfy Section 409A shall have no force or
effect until amended to comply with Section 409A, which amendment may be
retroactive to the extent permitted by Section 409A.  Notwithstanding anything
in this Plan or Award granted hereunder to the contrary, in no event will the
Committee provide for the deferral of settlement or vesting of any award, on a
mandatory basis or Participant elective basis, unless such deferral is
documented in writing and administered in compliance with Section 409A.  In no
event shall the number, kinds, or exercise price of any Award granted hereunder
be modified or extended if such modification or extension would result in a
violation of Section 409A.



16



--------------------------------------------------------------------------------





GLOSSARY OF DEFINED TERMS
1.
Definitions. As used in the Plan, the following definitions shall apply:

“Applicable Laws” means the legal requirements relating to the administration of
stock incentive plans, if any, under applicable provisions of federal securities
laws, state corporate and securities laws, the Code, and the rules of any
applicable stock exchange or national market system.
“Award” means, individually or collectively, Nonqualified Stock Options,
Incentive Stock Options, Stock Appreciation Rights, Restricted Stock, Restricted
Stock Units, Performance Shares, Performance Units and Other Stock-Based Awards
granted under the Plan.
“Award Agreement” means an agreement entered into by the Company and a
Participant setting forth the terms and provisions applicable to an Award.
“Board” means the Board of Directors of the Company.
[“Cause” means (i) the willful and continued failure of the Participant
substantially to perform the Participant’s duties with the Company (other than
any such failure resulting from incapacity due to physical or mental illness),
after a written demand for substantial performance is delivered to the
Participant by the Chief Executive Officer of the Company, a member of the
Committee, or another authorized officer of the Company, which specifically
identifies the manner in which the sender believes that the Participant has not
substantially performed the Participant’s duties; or (ii) the willful engaging
by the Participant in illegal conduct or gross misconduct which is materially
and demonstrably injurious to the Company.]
“Change in Control” means
a)
The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act ) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 25% of either (i) the then outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (ii) the combined voting power of
the then outstanding voting securities of the Company entitled to vote generally
in the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (a), the following
acquisitions shall not constitute a Change in Control:  (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, including any
acquisition which, by reducing the number of shares outstanding, is the sole
cause for increasing the percentage of shares beneficially owned by any such
Person to more than the applicable percentage set forth above, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or (iv)
any acquisition by any corporation pursuant to a transaction which complies with
clauses (i), (ii) and (iii) of subsection (c) of this definition; or

a)

Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason within any period of 24 months to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board, shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

b)

Consummation by the Company of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company or
the acquisition of assets of another



17



--------------------------------------------------------------------------------





corporation (a “Business Combination”), in each case, unless, following such
Business Combination, (i) more than 50% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination
(including without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) is represented by
Outstanding Company Common Stock and Outstanding Company Voting Securities,
respectively, that were outstanding immediately prior to such Business
Combination (or, if applicable, is represented by shares into which such
Outstanding Company Common Stock and Outstanding Company Voting Securities were
converted pursuant to such Business Combination) and such ownership of common
stock and voting power among the holders thereof is in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be, (ii) no Person (excluding any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or
c)

Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

“Code” means the Internal Revenue Code of 1986, as amended.
“Committee” means the Committee, as specified in Section 2(a), appointed by the
Board to administer the Plan.
“Company” means Dynamic Materials Corporation and any successor thereto as
provided in Section 23 herein.
“Consultant” means any consultant or advisor to the Company or a Subsidiary.
“Continuous Service” means that the provision of services to the Company or any
Subsidiary in any capacity of Employee or Consultant is not interrupted or
terminated. Continuous Service shall not be considered interrupted in the case
of (i) any leave of absence approved by the Company or (ii) transfers between
locations of the Company or between the Company, any Subsidiary, or any
successor.  A leave of absence approved by the Company shall include sick leave,
military leave, or any other personal leave approved by an authorized
representative of the Company.  For purposes of Incentive Stock Options, no such
leave may exceed ninety (90) days, unless reemployment upon expiration of such
leave is guaranteed by statute or contract.
“Director” means any individual who is a member of the Board of Directors of the
Company or a Subsidiary who is not an Employee.
“Dividend” means the dividends declared and paid on Shares subject to an Award.
“Dividend Equivalent” means, with respect to Shares subject to an Award, a right
to be paid an amount equal to the Dividends declared and paid on an equal number
of outstanding Shares.
“Employee” means any employee of the Company or a Subsidiary.


18



--------------------------------------------------------------------------------





“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Exercise Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.
“Fair Market Value” means, as of any date, the value of a Share determined as
follows:
a.
Where there exists a public market for the Share, the Fair Market Value shall be
(A) the closing sales price for a Share for the last market trading day prior to
the time of the determination (or, if no sales were reported on that date, on
the last trading date on which sales were reported) on the New York Stock
Exchange, the NASDAQ National Market or the principal securities exchange on
which the Share is listed for trading, whichever is applicable, or (B) if the
Share is not traded on any such exchange or national market system, the average
of the closing bid and asked prices of a Share on the NASDAQ Small Cap Market,
in each case, as reported in The Wall Street Journal or such other source as the
Committee deems reliable; or

b.
In the absence of an established market of the type described above, for the
Share, the Fair Market Value thereof shall be determined by the Committee in
good faith, and such determination shall be conclusive and binding on all
persons.

“Freestanding SAR” means an SAR that is granted independently of any Options, as
described in Section 7 herein.
“Full-Value Award” means Awards other than Options, SARs, or other Awards for
which the Participant pays the grant date intrinsic value directly or by
forgoing a right to receive a cash payment from the Company.
“Incentive Stock Option” or “ISO” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.
“Nonqualified Stock Option” means an Option that is not intended to meet the
requirement of Section 422 of the Code.
“Option” means an Incentive Stock Option or a Nonqualified Stock Option granted
under the Plan, as described in Section 6 herein.
“Option Proceeds” means the cash received by the Company as payment of the
Exercise Price upon exercise of an Option or a Prior Plan option plus the
federal tax benefit that could be realized by the Company as a result of the
Option of Prior Plan option exercise, which shall be determined by multiplying
the amount that is deductible as a result of the Option or Prior Plan option
exercise (currently equal to the amount upon which the Participant’s withholding
tax obligation is calculated) by the maximum federal corporate income tax rate
for the year of exercise.  To the extent that a Participant pays the Exercise
Price and/or withholding taxes with Shares, Option Proceeds shall not be
calculated with respect to the amount paid in such manner.
“Other Stock-Based Award” means a Share-based or Share-related Award granted
pursuant to Section 12 herein.
“Participant” means a current or former Employee, Director or Consultant who has
rights relating to an outstanding Award.
“Performance-Based Exception” means the performance-based exception from the tax
deductibility limitations of Code Section 162(m).
“Performance Measures” shall have the meaning set forth in Section 14(a).


19



--------------------------------------------------------------------------------





“Performance Period” means the period during which a performance measure must be
met.
“Performance Share” means an Award granted to a Participant, as described in
Section 10 herein.
“Performance Unit” means an Award granted to a Participant, as described in
Section 11 herein.
“Period of Restriction” means the period Restricted Stock, Restricted Stock
Units or Other Stock-Based Awards are subject to a substantial risk of
forfeiture and are not transferable, as provided in Sections 8, 9 and 12 herein.
“Plan” means the Dynamic Materials Corporation 2006 Stock Incentive Plan.
“Prior Plan” means the Dynamic Materials Corporation 1997 Equity Incentive Plan.
“Restricted Stock” means an Award granted to a Participant, as described in
Section 8 herein.
“Restricted Stock Units” means an Award granted to a Participant, as described
in Section 9 herein.
“SEC” means the United States Securities and Exchange Commission.
“Share” means a share of common stock of the Company, par value $1.00 per share,
subject to adjustment pursuant to Section 18 herein.
“Stock Appreciation Right” or “SAR” means an Award granted to a Participant,
either alone or in connection with a related Option, as described in Section 7
herein.
“Subsidiary” means any corporation in which the Company owns, directly or
indirectly, at least fifty percent (50%) of the total combined voting power of
all classes of stock, or any other entity (including, but not limited to,
partnerships and joint ventures) in which the Company owns, directly or
indirectly, at least fifty percent (50%) of the combined equity thereof. 
Notwithstanding the foregoing, for purposes of determining whether any
individual may be a Participant for purposes of any grant of Incentive Stock
Options, the term “Subsidiary” shall have the meaning ascribed to such term in
Code Section 424(f).
“Subsidiary Disposition” means the disposition by the Company of its equity
holdings in any Subsidiary effected by a merger or consolidation involving that
Subsidiary, the sale of all or substantially all of the assets of that
Subsidiary or the Company’s sale or distribution of substantially all of the
outstanding capital stock of such Subsidiary.
“Tandem SAR” means a SAR that is granted in connection with a related Option, as
described in Section 7 herein.
“Voting Securities” means voting securities of the Company entitled to vote
generally in the election of Directors.




20

